MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reconsider its denial of petitioners’ motion to reopen removal proceedings.
We review the BIA’s ruling on a motion to reconsider for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir .2008).
A motion to reconsider must specify the errors of fact or law in the prior BIA decision and shall be supported by pertinent authority. See 8 C.F.R. § 1003.2(b)(1). Because petitioners’ motion failed to identify errors of fact or law in the BIA’s prior decision denying their motion to reopen, the BIA did not abuse its discretion when it denied petitioners’ motion to reconsider. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review *264are so insubstantial as not to require further. argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.